Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by
Forster (US 2009/0309703).
Regarding claim 1, Forster discloses in Figures 1-2, a radio-frequency identification (RFID) tag
tolerant of high-field emissions comprising:
a RFID chip (14);
an antenna conductor (12); a split ring conductor (26); and
a dielectric (24) positioned between the antenna conductor (12) and the split ring conductor (26).
Regarding claims 2-5 and 7-8, Forster discloses in Figures 1-2,
wherein the split ring conductor (26) is capacitively coupled to the antenna conductor (12);
wherein the split ring conductor (26) is formed on a first side (28) of the dielectric (24) and the
antenna conductor (12) is formed on an opposite side (22) of the dielectric;
wherein the antenna conductor (12) comprises a gap (15);
wherein the RFID chip (14) is positioned in the gap (15);
wherein the split ring conductor (26) covers a substantial portion of the antenna conductor (12);

Regarding claim 9, Forster discloses in Figures 8-9, a radio-frequency identification (RFID) tag for use in a heating apparatus and comprising:
RFID chip (114);
a coil antenna conductor (112, Fig. 8);
a first split ring conductor (126); and a second split ring conductor (128).
Regarding claims 10-13 and 15, Forster discloses in Figures 8-9,
wherein the coil antenna conductor (112) is positioned between the first and the second split ring conductors (126, 128);
wherein the coil antenna conductor (112) is capacitively coupled to the first and the second split ring conductors (126, 128);
wherein the first split ring conductor (126) comprises a first gap and the second split ring conductor (128) comprises a second gap (The conductive loops 126 and 128 have characteristics similar to those of the conductive loop 26 in FIGS. 1 and 2, see par. 0050);
wherein the second split ring conductor (128) is rotated opposite of the first split ring conductor (126) such that the first gap does not align with the second gap (two conductive loops 126 and 128, separated from the loop antenna 112 in opposite directions see par. 0052);
wherein said RFID chip (114) is positioned in a gap (115) in the coil antenna conductor.
Regarding claims 16-18 and 20, Forster discloses in Figures 8-9 and par. 0025, a radio-frequency identification (RFID) tag for use in a microwave field and comprising:
a RFID chip (114) secured to a shielded strap (par. 0025, lines 7-10);
a coil antenna conductor (112); and
a split ring conductor (126);

wherein the split ring conductor (126) is positioned on top of the RFID chip (114) and the shielded strap;
wherein the split ring conductor (126) is capacitively coupled to the coil antenna conductor (112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2009/0309703) in view of Yin (US 2009/0179817).
Regarding claims 6 and 14, Forster discloses every feature of claimed invention as expressly recited in claim 1, except for wherein a center and an outer edge of the antenna conductor is bridged together with a conductive trace creating an inductor. However, such difference is not patentable. The technique of using a conductive trace to bridge a center and an outer edge of an antenna conductor to create an inductor is not new. One of such examples is the teaching of Yin discloses in Figure 4, wherein a center and an outer edge of the antenna conductor is bridged together with a conductive trace (18-19) creating an inductor. Therefore, to employ having the antenna conductor as claimed invention would have been obvious to person skill in the art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2009/0309703) in view of Hadley et al. (US 7,500,610).
Regarding claim 19, Forster discloses every feature of claimed invention as expressly recited in
claim 16, except for the RFID tag further comprising a resonant circuit.
Hadley discloses in Figures 6-7, the RFID tag further comprising a resonant circuit (604).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the RFID tag of Forster with the RFID tag having a resonant circuit as taught by
Hadley to improve the wireless performance of the RFID tag. Therefore, to employ having the RFID tag
as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant's arguments filed 11/09/20 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Forster does not disclose or suggest at least one split ring conductor, the argument is not persuasive. Forster clearly discloses in Figures 1-2, a ring conductor (26) with a gap or split (40, see Fig. 1). Therefore, Forster clearly discloses at least one split ring conductor (26).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845